Holmes, J.
The evidence objected' to, whether admissible or not, was confined to the question of damages by the express and repeated directions of the judge. It was not let in generally, as in Ellis v. Short, 21 Pick. 142, Crowell v. Porter, 106 Mass. 80, and Maguire v. Middlesex Railroad, 115 Mass. 239. In Brown v. Cummings, 7 Allen, 507, the evidence was let in generally, and naturally would affect the amount of damages found by the jury. See Anthony v. Travis, 148 Mass. 53, 59. Ordinarily, it must be assumed that the jury follow the instructions which they receive. Commonwealth v. Ham, 150 Mass. 122. And although this assumption may not prevent the granting of a new trial when the inevitable effect of inadmissible evidence is to prejudice the objecting party’s whole case and testimony, as in Miller v. Curtis, 158 Mass. 127, we do not regard such an effect as likely here. Evidence of disturbed marital relations at particular times had no bearing on the questions whether the plaintiff had lost his wife’s services, or the defendant had been negligent.

Fxceptions overruled.